         Case 1-19-44768-jmm           Doc 38       Filed 08/19/21     Entered 08/19/21 15:01:12




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x

In re:                                                               Chapter 7

SILVERIO RIVERA,                                                     Case No.: 19-44768-jmm

                           Debtor.
-----------------------------------------------------------x

         ORDER APPROVING THE TRUSTEE’S FINAL REPORT AND AWARDING
               COMMISSIONS AND REIMBURSEMENT OF EXPENSES
                        TO THE CHAPTER 7 TRUSTEE

          Upon the filing of the Chapter 7 Trustee’s Final Report, dated July 8, 2021 (the

“Trustee’s Final Report”) of Richard J. McCord, Chapter 7 Trustee (the “Trustee”), and the

Application for Compensation dated July 8, 2021, for allowance of compensation and

reimbursement of expenses to the Trustee [ECF No. 33] (the “Fee Application”, and collectively,

the “Application”); and a telephonic hearing on the Application having been held on August 18,

2021, at which the Trustee’s appearance was waived; and due and sufficient notice having been

given pursuant to Federal Rules of Bankruptcy Procedure 2002(a)(6) and (c)(2); and no objection

having been filed to the relief requested; and upon the Statement of the United States Trustee,

dated July 22, 2021, regarding the Trustee’s Final Report and Fee Application; and after due

deliberation and sufficient appearing therefor, it is hereby

          ORDERED, that the Application is granted to the extent set forth herein; and it is further

          ORDERED, that pursuant to 11 U.S.C. §§326 and 330, the Chapter 7 Trustee, Richard J.

McCord, is hereby awarded commissions in the amount of $2,350.00 and reimbursement of

expenses in the amount of $166.55; and it is further

          ORDERED, that the Trustee’s Final Report is approved, and the Trustee is authorized to

abandon the Debtor’s books and records; and it is further
      Case 1-19-44768-jmm         Doc 38     Filed 08/19/21   Entered 08/19/21 15:01:12




        ORDERED, that upon the closing of this case, the Trustee shall be discharged from his

duties; and it is further

        ORDERED, that the Trustee is authorized to perform such acts, pay such amounts

awarded by the Court, and execute such documents as are necessary to implement the terms and

conditions of this Order and it is further

        ORDERED, that the Trustee’s Final Report and account is settled and allowed.




                                                              ____________________________
 Dated: Brooklyn, New York                                           Jil Mazer-Marino
        August 19, 2021                                       United States Bankruptcy Judge
